 



Exhibit 10.15
AFFILIATED COMPUTER SERVICES, INC.
EXECUTIVE BENEFIT PLAN
ARTICLE I. INTRODUCTION
     1.1 Purpose of Plan. The purpose of this Plan is to provide certain
executive benefits, including supplemental health benefits, physical examination
benefits, estate planning benefits and income tax preparation benefits to
certain executive officers of the Company and its Affiliates. This Plan is a
restatement of the Affiliated Computer Services, Inc. Supplemental Executive
Medical Reimbursement Plan and is effective as of January 1, 2002.
ARTICLE II. DEFINITIONS
     2.1 Administrator means the Company or such other person or committee as
may be appointed by the Company to supervise the administration of the Plan.
     2.2 Affiliate means a company or business associated with the Company by
ownership, including but not limited to a “controlled group member” within the
meaning of Section 414 of the Code, an entity that is an affiliate for purposes
of the rules of the Securities Exchange Commission, a joint venture or other
entity designated as an Affiliate by the Company’s Chief Executive Officer.
     2.2 Basic Group Health Plan means the basic health plan that is sponsored
by the Company in which the Participant has enrolled; provided that if a
Participant has not enrolled in a basic health plan, the Basic Group Health Plan
with respect to such Participant for purposes of this Plan shall be the
Company’s High Value Medical and Value Dental Plans as in effect from time to
time or such other plan as may be designated by the Company’s Chief Executive
Officer.
     2.3 Code means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation that amends,
supplements or replaces such section or subsection.
     2.4 Company means Affiliated Computer Services, Inc., a Delaware
corporation.
     2.5 Effective Date of the Plan, as amended and restated, means January 1,
2002.
     2.6 Eligible Employee means any person who is employed by the Company or an
Affiliate as an executive (or any former executive officer) and who has been
approved for participation in the Plan by the Company’s Chief Executive Officer.
     2.7 Named Fiduciary means the Administrator.

1



--------------------------------------------------------------------------------



 



     2.8 Participant means any Eligible Employee who participates in the Plan in
accordance with Article III.
     2.9 Plan means the Affiliated Computer Services, Inc. Executive Benefit
Plan as set forth herein, together with any and all amendments and supplements
thereto.
     2.10 Plan Year means the 12 month period beginning on January 1 and ending
on December 31 of each calendar year.
     A pronoun or adjective in the masculine gender includes the feminine
gender, and the singular includes the plural, unless the context clearly
indicates otherwise.
ARTICLE III. PARTICIPATION
     3.1 Commencement of Participation. Each Eligible Employee shall commence
participation in the Plan upon his or her satisfaction of the eligibility
requirements of the Plan, and at the designation of the Company’s Chief
Executive Officer.
     3.2 Cessation of Participation. A Participant will cease to be a
Participant as of the earlier of (a) the date on which the Plan terminates or
(b) the date on which the Participant ceases to be an Eligible Employee. If a
Participant ceases to be an Eligible Employee due to termination of the Eligible
Employee’s employment, the Participant may be eligible for continuation coverage
of the Plan’s supplemental health benefits and physical examination benefits
under the COBRA provisions of the Basic Group Health Plan.
     3.3 Reinstatement of Former Participant. A former Participant will become a
Participant again if and when he or she resumes employment as an Eligible
Employee, and at the designation of the Company’s Chief Executive Officer.
ARTICLE IV. SUPPLEMENT HEALTH AND EXECUTIVE PHYSICAL BENEFITS
     4.1 Supplemental Health Benefits.
     (a) Supplemental Reimbursement Benefits. The benefits provided by this
Section 4.1 of the Plan supplement the benefits available to Participants under
the Basic Group Health Plan. Accordingly, subject to the provisions of
Section 4.2, the Plan shall reimburse Participants for all expenses for health
care incurred by each Participant and his or her dependents who are also covered
under the Basic Group Health Plan. The Plan shall provide reimbursement for
expenses not reimbursed under the Basic Group Health Plan (or any other group
benefit plan sponsored by ACS or one of its subsidiaries or other affiliates)
due to the application of deductibles, co-payments, and plan exclusions. The
amount of Supplemental Reimbursement Benefits payable to each Participant shall
not exceed the amount of the actual out-of-pocket expenses for health care
incurred by the Participant. No

2



--------------------------------------------------------------------------------



 



amount shall be eligible for reimbursement as a Supplemental Reimbursement
Benefit that is eligible for reimbursement by insurance or any source other than
the Participant’s personal resources.
     (b) Premium Benefits. In addition to the foregoing, the Plan shall pay the
entire amount of the premium otherwise due to be paid by each Eligible Employee
for the coverage selected under the Basic Group Health Plan.
     (c) Taxation of Discriminatory Benefits. Certain supplemental health
benefits provided under the Plan that are not also available under the Basic
Group Health Plan may constitute discriminatory benefits within the meaning of
Code Section 105(h). Such discriminatory benefits include premium benefits and
supplemental reimbursement benefits payable due to the application of
deductibles, co-payments and plan exclusions in the Basic Group Health Plan. In
accordance with Code Section 105(h), the amount of all discriminatory benefits
payable to, or on behalf of, a Participant will be treated by the Company as
additional compensation income to the Participant in the year that such
discriminatory benefits are paid.
     4.2 Supplemental Reimbursement Benefits Defined. Supplemental Reimbursement
Benefits shall be paid with respect to the following amounts:
     (a) expenses for medical care (as defined in Section 213(d) of the Code),
including without limitation expenses for vision care (including eye glasses,
contacts and laser or similar eye correction procedures) and dental care
(including orthodontia), for the Participant and his or her dependents who are
covered under the Basic Group Health Plan: and
     (b) other medical, vision and dental care expenses incurred by or on behalf
of the Participant for the Participant or any other person provided that the
procedure or course of treatment has been approved in advance and in writing by
the Company’s Chief Executive Officer.
     4.3 Executive Physical Examination Benefits. The Company shall pay the cost
of one physical examination for each Participant each Plan Year performed by a
Designated Physician or by any other license physician of the Participant’s
choice. A “Designated Physician” is a physician or physician group designated by
the Company’s Chief Executive Officer. The Company’s Chief Executive Officer may
specify a maximum annual amount to be paid directly by this Plan for the
physical examination for any Participant and, in the absence of the
establishment of any such specified amount, the maximum annual amount that will
be reimbursed by the Plan for a physical examination shall be one thousand
dollars ($1,000).
The physician performing the physical examination, whether or not a Designated
Physician, shall first file a claim for the costs of the physical examination
with the Basic Group Health Plan. If a Designated Physician performs the
physical examination, any amount not reimbursed by the Basic Group Health Plan
shall be billed to the Company directly by the Designated Physician and the
Company shall pay the Designated Physician directly for such costs. If the
Designated Physician

3



--------------------------------------------------------------------------------



 



determines that the amount that will be billed directly to the Company (after
payment by the Basic Group Health Plan) will or may exceed this maximum amount,
the Designated Physician shall notify the affected Participant in advance of the
estimated amount that will not be paid by the Company and the affected
Participant shall be responsible for payment of such amount directly to the
Designated Physician. If the physician performing the physical examination is
not a Designated Physician, any amount not reimbursed by the Basic Group Health
Plan shall be paid to the Designated Physician by the Participant and submitted
by the Participant to the Company for reimbursement up to the maximum annual
amount.
Notwithstanding anything to the contained herein, the Designated Physician shall
not release an individual Participant’s examination results to the Company or
any employee of the Company. It is the intention of the Company that the
physical examination benefits not be taxable to the Participant, however, this
result cannot be guaranteed. If such benefits are determined by the Company to
be taxable to the Participant, the Company may deduct applicable income and
employment taxes from other compensation paid to the Participant and otherwise
treat such amounts as additional compensation to the Participant.
ARTICLE V. ESTATE PLANNING AND INCOME TAX PREPARATION BENEFITS
     5.1 Estate Planning Benefits. The Company shall pay the cost of estate
planning services provided to a Participant by an attorney or a law firm
designated by the Company’s Chief Executive Officer (“Designated Estate
Planner”). The Company’s Chief Executive Officer may designate one or more
Designated Estate Planners and may redesignate such Designated Estate Planners
from time to time in his sole discretion. The Designated Estate Planner shall
bill the Company directly for the cost of the estate planning services and the
Company shall pay the Designated Estate Planner directly for such costs. The
Company’s Chief Executive Officer may specify a maximum annual amount to be paid
directly by this Plan for estate planning services for any Participant and shall
notify the Designated Estate Planner of such amount prior to the beginning of
the Plan Year. In the absence of a specified maximum annual amount, the costs of
estate planning services shall not be subject to an annual maximum. If the
Company’s Chief Executive Officer has specified an annual maximum amount and the
Designated Estate Planner determines that the cost for the estate planning
services to be provided for that Plan Year will or may exceed this maximum
amount, the Designated Estate Planner shall notify the affected Participant in
advance of the estimated amount that will not be paid by the Company and the
affected Participant shall be responsible for payment of such amount. No amount
shall be payable by the Company for estate planning services provided to a
Participant other than by a Designated Estate Planner.
Notwithstanding anything to the contrary contained herein, the Designated Estate
Planner shall not release to the Company any specific information regarding an
individual Participant’s estate plan to the Company or any employee of the
Company. It is the Company’s expectation that, in accordance with IRS rules,
estate planning benefits provided under the Plan will be taxable compensation to
the Participants. To the extent that such benefits are determined by the Company
to be taxable to the Participant, the Company may deduct applicable income and
employment taxes from other compensation paid to the Participant and otherwise
treat such amounts as additional compensation to the Participant.

4



--------------------------------------------------------------------------------



 



     5.2 Income Tax Preparation Benefits. The Company shall pay the cost of
income tax preparation services provided to a Participant by a CPA, accounting
firm, law firm or similar tax preparer selected by the Participant up to a
maximum amount of $1,000 per Plan Year (or such other amount as may be specified
by the Company’s Chief Executive Officer from time to time in his sole
discretion). The Participant shall pay the service provider for the cost of the
income tax preparation work and submit the provider’s bill to the Company for
reimbursement up to the maximum amount.
It is the Company’s expectation that, in accordance with IRS rules, income tax
preparation benefits provided under the Plan will be taxable compensation to the
Participants. To the extent that such benefits are determined by the Company to
be taxable to the Participant, the Company may deduct applicable income and
employment taxes from other compensation paid to the Participant and otherwise
treat such amounts as additional compensation to the Participant.
ARTICLE VI. SOURCE OF FUNDING
     6.1 Company. All benefits provided under the Plan shall be funded through a
trust or through the general assets of the Company.
     6.2 Eligible Employees. Contributions to the Plan by Eligible Employees
shall neither be required nor permitted.
ARTICLE VII. ADMINISTRATION OF THE PLAN
     7.1 Plan Administrator. The administration of the Plan shall be under the
supervision of the Administrator. It shall be a principal duty of the
Administrator to see that the Plan is carried out, in accordance with its terms,
for the exclusive benefit of persons entitled to participate in the Plan without
discrimination among them. The Administrator (or its designees as it related to
functions designated by the Administrator) will have full power to administer
the Plan in all of its details, subject to applicable requirements of law. For
this purpose, the Administrator’s powers will include, but will not be limited
to, the following authority, in addition to all other powers provided by the
Plan:
     (a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan, including the establishment
of any claims procedures that may be required by applicable provisions of law;
     (b) To interpret the Plan;
     (c) To decide all questions concerning the Plan, including without
limitation questions related to the eligibility of any person to participate in
the Plan;

5



--------------------------------------------------------------------------------



 



     (d) To appoint such agents, counsel, accountants, consultants and other
persons as may be required to assist in administering the Plan; and
     (e) To allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
and such allocations, delegation or designation to be in writing.
     The decisions, interpretations, determinations and all other actions of the
Administrator shall be made within his, her or its sole discretion and shall be
reviewable, if at all, only for an abuse of the Administrator’s discretion under
the arbitrary and capricious standard of review.
     7.2 Examination of Records. The Administrator will make available to each
Participant such of his records under the Plan as pertain to him, for
examination at reasonable times during normal business hours.
     7.3 Reliance on Tables, etc. In administering the Plan, the Administrator
will be entitled to the extent permitted by law to rely conclusively on all
tables, valuations, certificates, opinions and reports which are furnished by,
or in accordance with the instructions of, accountants, counsel or other experts
employed or engaged by the Administrator.
     7.4 Nondiscriminatory Exercise of Authority. Whenever, in the
administration of the Plan, any discretionary action by the Administrator is
required, the Administrator shall exercise its authority in a nondiscriminatory
manner so that all Participants similarly situated will receive substantially
the same treatment.
     7.5 Indemnification of Administrator. The Company agrees to indemnify and
to defend to the fullest extent permitted by law any employee of the Company
serving as the Administrator or as a member of a committee designated as
Administrator (including any employee or former employee who formerly served as
Administrator or as a member of such committee or any other person who is an
employee of the Company or one of its subsidiaries or other affiliates who has
been delegated any duties or responsibilities hereunder) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission was in
good faith.
ARTICLE VIII. AMENDMENT AND TERMINATION OF PLAN
     8.1 Approval by the Company. The Company, acting by and through its Chief
Executive Officer, may amend or terminate the Plan at any time and for any
reason. In addition, the Company’s Senior Vice President-Human Resources, after
consultation with and approval from the Company’s Chief Executive Officer, may
authorize and approve such amendments to the Plan as do not have a material
adverse effect on the financial position of the Company. Any amendment to the
Plan shall be in writing and shall be signed by a duly authorized executive
officer of the Company.

6



--------------------------------------------------------------------------------



 



ARTICLE IX. CLAIMS FOR BENEFITS
     9.1 Submission of Claim. Any claim for benefits under Section 4.1(a) or
Section 4.3 shall be initially filed with the Claims Administrator of the Basic
Group Health Plan who shall first pay benefits to which the Participant is
entitled under the Basic Group Health Plan and, in the case of benefits under
Section 4.1(a), shall then forward the claim to the Administrator of this Plan
for payment of any amounts not reimbursed under the Basic Group Health Plan. All
other claims for benefits shall be filed with the Administrator. No claim for
benefits shall be valid under the Plan unless filed in writing with the
Administrator within one (1) year after the date of the inception of the claim.
     9.2 Notice of Denial. If an Eligible Employee’s claim for benefits under
the Plan is denied, the Administrator shall provide notice to the Eligible
Employee in writing of the denial within 90 days after its submission. This
notice shall be written in a manner calculated to be understood by the claimant
and shall include:
     (a) The specific reason or reasons for the denial;
     (b) Specific references to the pertinent Plan provisions on which the
denial based;
     (c) A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (d) An explanation of the Plan’s claims review procedures.
     If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefore shall
be furnished to the claimant before the end of the initial 90 day period. In no
event shall such extension exceed 90 days.
     9.3 Appeal of Claim Denial. If a claim for benefits is denied or if the
claimant has had no response to such claim within 90 days of its submission (in
which case the claim for benefits shall be deemed to have been denied), the
claimant, at the claimant’s sole expense, may appeal the denial to the Company
within 60 days from the date such claim is deemed to be denied. In pursuing such
appeal, the claimant or his duly authorized representative:
     (a) may request in writing that the Company review the denial;
     (b) may review pertinent documents; and
     (c) may submit issues and comments in writing.

7



--------------------------------------------------------------------------------



 



     The decision on review shall be made within 60 days of receipt of the
request for review, unless special circumstances require an extension of the
time for processing, in which a decision shall be rendered as soon as possible,
but not later than 120 days after receipt of the request for review. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant before the end of the original 60 day period. The
decision on review shall be made in writing, shall be written in a manner
calculated to be understood by the claimant, and shall include specific
references to the provisions of the Plan on which the denial is based. If the
decision on review is not furnished within the time specified above, the claim
shall be deemed denied on review.
     9.4 Exhaustion Required. A Participant must pursue and exhaust all
administrative remedies set forth in this Article IX as a condition to pursuing
any litigation against the Company, the Administrator or the Plan for any
benefits denied under the terms of the Plan. No action at law or in equity may
be brought for recovery under this Plan after one (1) year from the date written
proof of a claim is required to be furnished.
ARTICLE X. MISCELLANEOUS PROVIONS
     10.1 Information to be Furnished. Participants shall provide the Company
and Administrator with such information and evidence, and shall sign such
documents, as may reasonably be requested from time to time for the purpose of
administering the Plan.
     10.2 Limitation of Rights. Neither the establishment of the Plan nor any
amendment thereof, nor the payment of any benefits, will be construed as giving
to any Participant or other person any legal or equitable right against the
Company (or an Affiliate) or Administrator, except as provided herein.
     10.3 Plan Not Contract. The Plan shall not be deemed to be a contract
between the Company (or an Affiliate) and any Eligible Employee or to be a
consideration or an inducement for the employment of any Eligible Employee. No
Eligible Employee in the Plan shall acquire any right to be retained in the
Company’s (or an Affiliate’s) employ by virtue of the Plan, nor, upon his
dismissal or upon his voluntary termination of employment, shall he have any
right or interest in the Plan other than as specifically provided here.
     10.4 Governing Law. The Plan shall be construed, administered and enforced
in accordance with the laws of the State of Texas except to the extent preempted
by Federal law. Exclusive jurisdiction and venue of all disputes arising out of
or relating to this Plan shall be in any court of appropriate jurisdiction in
Dallas County, Texas.
     10.5 Incorporation by Reference. Provisions in the Basic Group Health Plan
relating to subrogation, coordination of benefits and other similar provisions,
together with provisions in the Basic Group Health Plan relating to Federal
statutory requirements (such as COBRA, HIPAA), are herby incorporated into this
Plan by this reference as if fully set forth herein except to the extent such
incorporated provisions conflict with the express written provisions of this
Plan.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by the undersigned acting at the direction of the Company’s Chief Executive
Officer effective as of the 1st day of January, 2002.

              AFFILIATED COMPUTER SERVICES, INC.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

9



--------------------------------------------------------------------------------



 



Second Amendment to the
Affiliated Computer Services
Executive Benefit Plan
     This Second Amendment to the Affiliated Computer Services Executive Benefit
Plan (the “Plan”) is adopted effective April 14, 2003, pursuant to Section 8.1
of the Plan. This Second Amendment shall be interpreted wherever possible to
comply with the terms of the Internal Revenue Code of 1986, as amended (“Code”),
the Employee Retirement Income Security Act of 1974 (“ERISA”), the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and all formal
regulations and rulings.
     WHEREAS, Affiliated Computer Services, Inc. (“Company”) previously adopted
the Plan;
     WHEREAS, the Company desire to amend certain provisions of the Plan; and
     WHEREAS, Section 8.1 of the Plan authorizes the Company to amend the Plan.
     NOW THEREFORE, the Company hereby amends the Plan as follows to wit:
Section 2.11 “Spouse” is hereby added to be and read as follows:
2.11 HIPAA Administrative Simplification – This provision is intended to comply
with the privacy regulations under HIPAA and shall be construed solely for that
purpose. For purposes of this section, the term “protected health information”
shall have the meaning set forth in the privacy regulations under HIPAA.

  (a)   The Plan may use protected health information to the extent of and in
accordance with the uses and disclosures permitted by HIPAA and the privacy
regulations thereunder. Without limiting the foregoing, the Plan may use and
disclose protected health information for “payment”, “treatment”, and “health
care operations” purposes as such terms are defined by the HIPAA privacy
regulations.

  (1)   “Payment” includes activities undertaken by the Plan to obtain premiums
or determine or fulfill the Plan’s responsibility for coverage and provision of
benefits under the terms of the Plan or to provide reimbursement for the
provisions of health care.     (2)   “Treatment” includes, but is not limited
to, the provision, coordination, or management of health care and related
services by one or more health care providers.     (3)   “Health Care
Operations” include, but are not limited to, conducting quality assessment and
improvement activities, case management and care coordination, contacting health
care providers and individuals with

1



--------------------------------------------------------------------------------



 



      information about treatment alternatives, related functions that do not
include treatment, reviewing and evaluating qualifications and/or Plan
performance, securing contracts for reinsurance, conducting or arranging for
medical review or auditing functions (including fraud and abuse detection), and
business planning and development (including methods of payment or coverage
policies).

  (b)   Protected health information may be disclosed by the Plan to the
Employer and the Employer may use and disclose protected health information for
Plan administration purposes, for enrollment purposes, and for any other
purposes consistent with an individual’s authorization or permitted by the HIPAA
privacy regulations. In addition, “summary health information” may be disclosed
by the Plan to the Employer and may be used and disclosed by the Employer for
purposes of obtaining premium bids for health information coverage under the
Plan or modifying, amending, or terminating the Plan.     (c)   Prior to
receiving protected health information from the Plan, the Employer agrees that
it will:

  (1)   Not use or further disclose protected health information other than as
permitted or required by the Plan document or as permitted or required by law:  
  (2)   Ensure that any agents, including a subcontractor, to whom it provides
protected health information received from the Plan agree to the same
restrictions and conditions that apply to the Employer with respect so such
information;     (3)   Not use or disclose protected health information for
employment-related actions and decisions or in connection with any other benefit
or employee benefit plan of the Employer (unless authorized by the individual or
permitted by the HIPAA privacy regulations);     (4)   Report to the Plan any
use or disclosure of protected health information that is inconsistent with the
uses or disclosures provided for and of which it becomes aware;     (5)   Make
available protected health information to the affected individual in accordance
with Section 164.524 of the HIPAA privacy regulations;     (6)   Make available
protected health information for amendment at the request of the affected
individual and incorporate any amendments to protected health information in
accordance with Section 164.526 of the HIPAA privacy regulations;

2



--------------------------------------------------------------------------------



 



  (7)   Make available the information required to provide an accounting of
disclosures to an affected individual in accordance with Section 164.528 of the
HIPAA privacy regulations;     (8)   Make its internal practices, books, and
records relating to the use and disclosure of protected health information
received from the Plan available to the Department of Health and Human Services
for purposes of determining compliance by the Plan with the applicable
requirements of the HIPAA privacy regulations;     (9)   If feasible, return or
destroy all protected health information received from the Plan that the
Employer still maintains in any form and retain no copies of such information
when no longer needed for the purpose for which the disclosure was made, except
that if such return or destruction is not feasible, limit further uses and
disclosure to those purposes that make the return or destruction of the
information infeasible; and     (10)   Ensure that the adequate separation
described in Section 7.6(d) is established.

  (d)   With respect to protected health information disclosed by the Plan to
the Employer for use and/or disclosure by the Employer for Plan administration
purposes:

  (1)   Such information may be disclosed to employees in the Human Resources
Department or other departments with oversight responsibility for the Plan,
including employees with oversight responsibility for claims payment and third
party claims administration;     (2)   Such information may be used by the
persons described above only for purposes of the Plan administration functions
that the Employer performs for the Plan; and     (3)   Compliance with the
provisions above relating to disclosure for Plan administration purposes shall
be monitored and enforced by the Plan Administrator. The Plan Administrator
shall establish rules for effectively resolving any instances of noncompliance.
Such rules are incorporated herein by this reference.

Execution of this amendment shall serve as certification by the Employer to the
Plan that the Plan has been amended to permit the Plan’s disclosure to Employer
and the Employer’s use and disclosure of protected health information.
This First Amendment is to amend the Plan as specifically set forth herein and
shall not modify, change or substitute for any remainder of the Plan which shall
remain in full force and effect and be

3



--------------------------------------------------------------------------------



 



fully enforceable in accordance with its terms. All duties, obligations and
responsibilities as otherwise provided by the Plan except as specifically
amended by this First Amendment shall be remain in full and effect, and all
provisions contained in the Plan are hereby in all things confirmed and
reaffirmed.
END OF AMENDMENT
SIGNATURES
     IN WITNESS WHEREOF, the Employer has caused this First Amendment to the
Affiliated Computer Services Executive Benefit Plan to be executed effective as
of the 14th day of April 2003.

              AFFILIATED COMPUTER SERVICES, INC.
 
       
 
  By:       
 
       
 
       
 
  Title:    
 
       

4



--------------------------------------------------------------------------------



 



Second Amendment to the
Affiliated Computer Services
Executive Benefit Plan
     This Second Amendment to the Affiliated Computer Services Executive Benefit
Plan (the “Plan”) is adopted effective August 12, 2003, pursuant to Section 8.1
of the Plan. This Second Amendment shall be interpreted wherever possible to
comply with the terms of the Internal Revenue Code of 1986, as amended (“Code”),
the Employee Retirement Income Security Act of 1974 (“ERISA”), the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and all formal
regulations and rulings.
     WHEREAS, Affiliated Computer Services, Inc. (“Company”) previously adopted
the Plan;
     WHEREAS, the Company desire to amend certain provisions of the Plan; and
     WHEREAS, Section 8.1 of the Plan authorizes the Company to amend the Plan.
     NOW THEREFORE, the Company hereby amends the Plan as follows, to wit:
Section 2.6 is hereby amended to be and read as follows:

  2.6   Eligible Employee means (i) any person who is employed by the Company or
an Affiliate as an executive (or any former executive officer) and who has been
approved for participation in the Plan by the Company’s Chief Executive Officer
or (ii) with respect to Section 4.3 only, any member of the Affiliated Computer
Services, Inc. Board of Directors who has been approved for participation in the
Plan by the Company’s Chief Executive Officer.

Section 2.8 is hereby amended to be and read as follows:

  2.8   Participant means (i) any Eligible Employee who participates in the Plan
in accordance with Article III or (ii) with respect to Section 4.3 only, any
member of the Affiliated Computer Services, Inc. Board of Directors who has been
approved for participation in the Plan by the Company’s Chief Executive Officer
and who participates in the plan in accordance with Article III.

Section 2.10 is hereby adopted and shall read as follows:

  2.10   Spouse means (i) the legal spouse of the Eligible Employee or (ii) an
individual of the opposite sex who currently cohabitates with the Eligible
Employee in a committed relationship, is eighteen (18) years of age or older, is
not currently married either to a third party or the Eligible Employee, and is
not related to the Eligible Employee by blood to the degree of closeness that
would prohibit legal marriage in the state where the individuals legally reside.

1



--------------------------------------------------------------------------------



 



Section 4.3 is hereby added to be and read as follows:

  4.3   Executive Physical Examination Benefits. The Company shall pay all or a
designated portion of the cost of a single physical examination by a licensed
physician at frequency determined by the Chief Executive Officer for each
Participant and his or her Spouse.

  (a)   Benefit to Participant.

  i.   The Plan shall pay the cost of an annual physical examination by a
licensed physician of the Participant’s choice for each Participant. The Plan
shall pay the cost of the physical examination, up to the “maximum annual
amount. The “maximum annual amount” that will be reimbursed by the Plan for an
annual physical examination of the Participant shall be one thousand dollars
($1000.00); or     ii.   The Plan shall pay the cost of a periodic comprehensive
physical examination by a Designated Physician for each Participant. A
“Designated Physician” is a physician or physician group designated by the
Company’s Chief Executive Officer. The Plan shall pay the cost of the periodic
comprehensive physical examination, up to the “maximum annual amount” as
determined by the Chief Executive Officer.

  (b)   Benefit to Participant’s Spouse.

  i.   The Plan shall pay 50% of the cost of an annual physical examination by a
licensed physician of the Spouse’s choice for the Participant’s Spouse. The Plan
shall pay up to 50% of the “maximum annual amount” for the cost of the annual
physical examination; or     ii.   The Plan shall pay the cost of a periodic
comprehensive physical examination by a Designated Physician for the
Participant’s Spouse. A “Designated Physician” is a physician or physician group
designated by the Company’s Chief Executive Officer. The Plan shall pay the cost
of the periodic comprehensive physical examination, up to fifty percent (50%) of
the “maximum annual amount” as determined by the Chief Executive Officer.

  (c)   Limitation of Executive Physical Examination Benefits. It is intended
that the benefits provided under this Section 4.3 shall be limited to a
frequency determined by the Chief Executive Officer, but in no event, shall such
frequency exceed more than one (1) type of physical examination per year for the
Participant and one (1) type of physical examination per year for the
Participant’s Spouse.

2



--------------------------------------------------------------------------------



 



This Second Amendment is to amend the Plan as specifically set forth herein and
shall not modify, change or substitute for any remainder of the Plan which shall
remain in full force and effect and be fully enforceable in accordance with its
terms. All duties, obligations and responsibilities as otherwise provided by the
Plan except as specifically amended by the Second Amendment shall remain in full
and effect, and all provisions contained in the Plan are hereby in all things
confirmed and reaffirmed.
END OF AMENDMENT
SIGNATURES
     IN WITNESS WHEREOF, the Employer has caused this Second Amendment to the
Affiliated Computer Services Executive Benefit Plan to be executed effective as
of the 12th day of August 2003.

              AFFILIATED COMPUTER SERVICES, INC.
 
       
 
  By:       
 
       
 
       
 
  Title:    
 
       

3



--------------------------------------------------------------------------------



 



Fourth Amendment to the
Affiliated Computer Services
Executive Benefit Plan
     This Fourth Amendment to the Affiliated Computer Services, Inc. Executive
Benefit Plan (the “Plan”) is adopted effective July 1, 2004, pursuant to
Section 8.1 of the Plan. This Fourth Amendment shall be interpreted wherever
possible to comply with the terms of the Internal Revenue Code of 1986, as
amended (“Code”), the Employee Retirement Income Security Act of 1974 (“ERISA”),
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and
all formal regulations and rulings.
     WHEREAS, Affiliated Computer Services, Inc. (“Company”) has previously
adopted the Plan;
     WHEREAS, the Company desires to amend certain provisions of the Plan; and
     WHEREAS, Section 8.1 of the Plan authorizes the Company to amend the Plan.
     NOW THEREFORE, the Company hereby amends the Plan as follows, to wit:
Section 5.1 is hereby amended to be and read as follows:
5.1 Estate Planning Benefits. The Company shall pay for each Participant each
Plan Year the cost of estate planning services provided by an attorney or a law
firm designated by the Company’s Chief Executive Officer (“Designated Estate
Planner”). The Designated Estate Planner shall bill the Company directly for the
cost of the estate planning services and the Company shall pay the Designated
Estate Planner directly for such costs. The Company shall pay a maximum amount
of Twenty Five Thousand Dollars ($25,000) to be paid directly by this Plan for a
Participant’s initial estate planning services and the Company’s Chief Executive
Officer shall notify the Designated Estate Planner of such amount prior to the
beginning of the Plan Year. Such initial estate planning services shall be
provided only once during the Participant’s period of service with the Company.
In the event the Participant terminates employment with the Company and is
subsequently re-hired by the Company, the Participant shall not be eligible for
additional initial estate planning services. The Company shall pay a maximum
annual amount of Ten Thousand Dollars ($10,000) to be paid directly by this Plan
for subsequent annual estate planning services and the Company’s Chief Executive
Officer shall notify the Designated Estate Planner of such amount prior to the
beginning of the Plan Year. If the Designated Estate Planner determines that the
cost to be billed directly to the Company will or may exceed this maximum
amount, the Designated Estate Planner shall notify the affected Participant in
advance of the estimated amount that will not be paid by the Company and the
affected Participant shall be responsible for payment of such amount.
Notwithstanding anything to the contrary contained herein, the Designated Estate
Planner shall not release to the Company any specific information regarding an
individual Participant’s estate plan to the Company or any employee of the
Company. It is the Company’s expectation that, in accordance with IRS rules,
estate-planning benefits provided under the Plan will be

1



--------------------------------------------------------------------------------



 



taxable compensation to the Participants. To the extent that such benefits are
determined by the Company to be taxable to the Participant, the Company may
deduct applicable income and employment taxes from other compensation paid to
the Participant and otherwise treat such amounts as additional compensation to
the Participant.
The Second Amendment to the Affiliated Computer Services, Inc. Executive Benefit
Plan, dated August 12, 2003, is hereby amended and shall be henceforth known as
the Third Amendment to the Affiliated Computer Services, Inc. Executive Benefit
Plan.
This Fourth Amendment is to amend the Plan as specifically set forth herein and
shall not modify, change or substitute for any remainder of the Plan which shall
remain in full force and effect and be fully enforceable in accordance with its
terms. All duties, obligations and responsibilities as otherwise provided by the
Plan except as specifically amended by this Fourth Amendment shall be and remain
in full and effect, and all provisions contained in the Plan are hereby in all
things confirmed and reaffirmed.
END OF AMENDMENT
SIGNATURES
     IN WITNESS WHEREOF, the Employer has caused this Fourth Amendment to the
Affiliated Computer Services Executive Benefit Plan to be executed effective as
of the 1st day of July 2004.

         
 
  AFFILIATED COMPUTER SERVICES, INC.
 
       
 
  By:       
 
       
 
       
 
  Title:    
 
       

2